PER CURIAM.
The record discloses a contrariety of evidence as to the guilt of the appellant whom the jury found to be guilty as charged in the indictment. This court finds that there was evidence which, if believed by the jury, would support its verdict. Error is assigned and urged on the refusal of the District Court to direct the jury to find the appellant not guilty at the conclusion of the government’s evidence, in refusing to direct the jury to find defendant not guilty at the close of all the evidence, in improperly admitting evidence, and unduly restricting the cross-examination of appellee’s witnesses. In our judgment, no useful purpose would be served by discussing these alleged errors since no reversible error appears upon the record.
Affirmed.